Case 1:19-cv-13084-RBK-JS Document 20 Filed 12/30/19 Page 1 of 2 PagelD: 104
Case 1:19-cv-13084-RBK-JS Document 19 Filed 12/26/19 Page 2 of 2 PagelD: 103

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
CAMDEN DIVISION
THEODORE G. EIFERMAN, Individually,
Plaintiff,

VS.

Case No. 1:19-cv-13084-RBK-JS
SPRING HILL REALTY CONJ LP., a
New Jersey Limited Partnership,

Defendant.
/

ORDER OF DISMISSAL WITH PREJUDICE

THIS MATTER is before the Court upon the Stipulation for Dismissal with Prejudice.
The Court having carefully reviewed said Stipulation and after due consideration, it is

ORDERED AND ADJUDGED as follows:

1. The Stipulation For Dismissal With Prejudice filed herein by the Plaintiffs, and
the Defendant, be and the same is hereby approved;

2. The above-styled cause be and the same is hereby DISMISSED with prejudice;

3. The Court retains jurisdiction of the above-styled cause solely for the purpose of

enforcing the Settlement Agreement; and

4, To the extent not otherwise disposed of herein, all pending Motions are hereby
DENIED as moot.
DONE AND ORDERED in Chambers at Casestrnn , NN» , this 9° day

 

of Doin , 2019,
oT de FRG
UNITED STATES DISTRICT JUDGE

 

Copies furnished to:
Attorneys of record
Case 1:19-cv-13084-RBK-JS Document 20 Filed 12/30/19 Page 2 of 2 PagelD: 105
